IN THE
                               TENTH COURT OF APPEALS



                                       No. 10-12-00290-CV

                              IN RE CHARLOTTE COSTLEY


                                       Original Proceeding


                                MEMORANDUM OPINION


        In this original proceeding, Relator seeks mandamus relief relating to an

administrative law judge’s apparently adverse decision on her claim for Social Security

disability benefits.      A state court of appeals has no jurisdiction to issue a writ of

mandamus against a federal administrative law judge. See TEX. GOV’T CODE ANN. §

22.221 (West 2004). We lack jurisdiction over this original proceeding and dismiss it.1



                                                          REX D. DAVIS
                                                          Justice

1 Relator’s petition for writ of mandamus has several procedural deficiencies. It does not include the
certification required by Rule of Appellate Procedure 52.3(j). See TEX. R. APP. P. 52.3(j). It lacks an
appendix and a certified or sworn record, as required by Rules 52.3(k) and 52.7(a)(1). See id. 52.3(k),
52.7(a)(1). And, it lacks proof of service. A copy of all documents presented to the Court must be served
on all parties to the proceeding and must contain proof of service. Id. 9.5; 52.2. Because of our disposition
and to expedite it, we will implement Rule 2 and suspend these rules in this proceeding. Id. 2.
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition dismissed
Opinion delivered and filed August 23, 2012
[OT06]




In re Costley                                 Page 2